Title: To Thomas Jefferson from Daniel Carmick, 31 July 1806
From: Carmick, Daniel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington July 1806
                        
                        Reduced to a Situation where I can only look for justice to the President of the United States, I hope you
                            will pardon this intrusion & attribut it to the true motives—It is with the utmost diffidence & regret, that I
                            presume to trespass on your attention—
                        I am the second Officer in the Marine Corps and for the character I have supported, I appeal to the Secy
                            of the Navy, the Navy and Land Officers with whom I have served, and to all who know me—I was proud to think I coud not
                            be disgraced because I cou’d not stoop to merit disgrace—Excuse Sir this seeming arrogance—attempted to be trodden in the
                            dust, I hope it is not unbecoming in me to thus assert myself—
                        I must not presume to trouble you Sir, with the detail of the differences between Col Wharton and myself—Three weeks ago he wrote to the Secretary of the Navy a letter of complaint against me, but containing no specific charge—Indeed it was because he then supposed that my offences did not amount to a violation of any article of the Military code,
                            that he addressed the Secretary, That Gentleman without hearing a Word from me in defence thought proper to inflict a
                            punishment, severe to an Officer of any sensibility He ordered me to be instantly suspended from my command, thus
                            disgracing me in the Eyes of my brother officers and the public—
                        I will not presume to question the Secretarys Authority for this act, unpresedented as it is, that punishment
                            shou’d preceed conviction, a hearing, or even an investigation—for I must think a charge against a Military Man which
                            cannot be defined so as to be brought wether the provissions of some one article of War, is no charge at all—There are
                            some articles which admit of infinite latitude of constrution—
                        But as the Secretary had thought proper to lend his Authority to my disgrace, I thought I had a right to
                            expect he wou’d interfer to do me Justice And knowing Col Wharton was not competent of his own Authority to order a
                            Court to be constituted as the laws contemplate in my case, I applied to the Secy of the Navy for such a
                            Court
                        There being no definite charge against me, I suppos’d it cou’d only be a Court of Enquiry—and for a Court of
                            Enquiry I therefore asked—but the Secretarys not noticing my application and an intimation being made to me, that I must
                            address myself to Col Wharton, I accordingly did so, who after some days ordered a Court of Enquiry to consist of three
                            Lieutenants of the Marine Corps, one of whom was at Boston and the other two are young Lieutenants, and at the same time
                            this was done Col Wharton exibited specific charges against me to be the subjects of the investigation of the Court, They
                            are proper charges to be investigated by a Court Martial, and as they are so, I have thought it due to public justice that the nature of the proceedings should be changed, and that instead of a
                            Court Enquiry these specific charges shou’d alone be submitted to the decision of a Court Martial—This I believe wou’d be
                            conforming to the uniform practice of this Country & every other
                            where a Man by becoming an Officer does not entirely yeald up his
                            reputation to the will of his superior officers, I presumed my application to Col Wharton for this charge wou’d be the
                            more readily acceded to, not only as consisting with uniform practice, but as a point of delicacy to Col Wharton himself—as in the case of a Court Martial all my judges wou’d not be selected by my Accuser from the officers under his immediate
                            command, and in some degree, his influence, But my application to this effect has not been granted—I beg leave Sir to
                            submit in confirmation of my story copies of the letters from Col Wharton to the Secretary of the Navy, that Gentlemans
                            answers, in consequence of which I was immedeatly disgraced by being suspended from my command—My application to the
                            Col that the Court shou’d be changed into the only kind which is priviledged to decide, not only on my criminality,
                            but on the nature of the charges against me, and the answer to that application—
                        Permit me to remark that the spirit at least of the Military Laws require, that the accused have a fair and
                            impartial trial by officers of his own or a superior Rank, when they can be had—and seems to forbid that the accused
                            shoud select the Judges & from a grade of officers interested in finding the accused guilty—
                        I am far from apprehending that the particular officers selected, or any other officers Col Wharton himself
                            might select, wou’d find me guilty of the charges exibited against me—but I have thought it due to myself in the present
                            stage of this affair, to lay the facts herein stated before you, If I cannot venture to hazard even a wish, that you Sir
                            shou’d at all interfer to change the nature of the proceedings against me I will presum to hope that you will receive
                            your impressions of my conduct in this affair from what shall appear in the proceeding of the Court only. Be it a Court of
                            Enquiry or a Court Martial—I can not be more explicit—but I have the utmost solicitude that you Sir shou’d not think me
                            unworthy— 
                  I have the Honor to be with the highest consideration & respect Sir Your Mo Obt Hm Sv
                        
                            Dan Carmick
                            
                            
                                Cap Marines
                        
                    